Citation Nr: 0736765	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-37 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for scoliosis, claimed as 
back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's scoliosis, claimed as back condition, was 
noted on the service entrance examination.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's scoliosis, claimed as back condition, existed prior 
to service.

3.  The veteran's pre-existing scoliosis, claimed as back 
condition, did not permanently increase in severity during 
service.


CONCLUSIONS OF LAW

1.  The veteran's scoliosis, claimed as back condition, 
clearly and unmistakably existed prior to his entry into 
military service, and the presumption of soundness at 
induction is rebutted.  38 U.S.C.A. §§ 1110, 1111, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.306(b) 
(2007).

2.  The veteran's scoliosis, claimed as back condition, was 
not aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here VA's duty to notify was satisfied by way of letters sent 
to the appellant in October 2003 and March 2005 that fully 
addressed all four notice elements and were sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and or information in his possession to the 
AOJ.  In February 2005, the appellant informed the RO that he 
had no further information to submit regarding his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the RO did not send the veteran a Dingess 
letter, but because the service connection claim is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  The appellant and his representative have not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that in November 2003, the veteran requested 
a compensation examination but was not afforded one.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, while there is competent evidence of a 
diagnosis of scoliosis, claimed as back condition, and made 
in service, there is no evidence establishing that an event, 
injury or disease occured in service, and no evidence 
establishing certain diseases manifesting during an 
applicable presumptive period, for which the veteran 
qualifies, that either caused or aggravated the veteran's 
scoliosis.  In fact, there is clear and unmistakable evidence 
that the veteran's scoliosis preexisted his service entry, 
and no clear and unmistakable evidence that it was aggravated 
by service.  Nor is there any indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability.  Therefore, in these 
circumstances, the Board does not find that a VA examination 
is necessary prior to final adjudication of the claim.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of personal statements.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

With respect to VA's duty to assist, the AOJ obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The AOJ requested and received 
the veteran's service medical records.  The claims file also 
contains VA examinations from the Orlando VA Outpatient 
Clinic of January 1999 through August 2003, treatment records 
of August 2005 through September 2006 from the VA Tennessee 
Valley Healthcare System, and private treatment records of 
May 1998.  Thus, the Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim that VA has not sought.  




Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service connected unless the disease is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

Congenital or developmental defects are not "diseases" or 
"injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  However, service 
connection may be warranted where a congenital or 
developmental defect is subject to a superimposed injury or 
disease.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985)).  

Turning to the merits of the claim, the Board finds that the 
veteran's scoliosis, claimed as back condition was "noted" 
on the service entrance examination of February 1967 as 
"recurrent back pain." Because the veteran's scoliosis, 
claimed as back condition was "noted" at the time of the 
1968 service entrance examination, the veteran is not 
entitled to the presumption of sound condition.  38 U.S.C.A. 
§ 1111. 

Service medical records of July 1969, including an x-ray 
report, indicate that the veteran was diagnosed with and 
treated for scoliosis with physical therapy.  In August 1969, 
the veteran was prescribed an analgesic and muscle-relaxant 
and continued on physical therapy.  In service separation 
records of March 1970, the veteran did not report any 
problems with his back.

Based on this evidence, the Board finds that the presumption 
of sound condition of scoliosis, claimed as back condition, 
is rebutted by clear and unmistakable (obvious and manifest) 
evidence that the veteran's scoliosis, claimed as back 
condition pre-existed service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.303.  

The next question is whether clear and unmistakable evidence 
shows that the scoliosis, claimed as back condition was not 
aggravated during service.  The fact that the veteran's 
service medical records are silent for any worsening of 
scoliosis, claimed as back condition, there is no other 
evidence of worsening of scoliosis, claimed as back 
condition, and his separation examination of March 1970 does 
not mention scoliosis or back condition is clear and 
unmistakable evidence that veteran's scoliosis did not become 
worse during service.

Competent medical evidence in the form of VA treatment 
records of September 2006 indicate that the veteran was 
treated for mid-back pain by the Ibuprofen he was taking for 
his shoulder and foot pain and used a heating pad which he 
said gave him some relief.  The veteran reported that the 
pain was not always constant, but it was much worse when 
somebody bumped into him.  The treating physician opined that 
the veteran's thoracic back pain did not prompt any red flags 
and suspected it was myofascial strain, self-limited, and 
possibly due to muscle imbalance related to a shoulder 
injury.

Based on this evidence, the Board finds that the veteran's 
scoliosis, claimed as back condition, did not permanently 
increase in severity in service; that is, there is no clear 
and unmistakable evidence that the veteran's scoliosis, 
claimed as back condition, was aggravated in service.  For 
these reasons, the Board finds that the veteran's preexisting 
scoliosis, claimed as back condition, was not aggravated by 
his active service.  


ORDER

Service connection for scoliosis, claimed as back condition, 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


